Citation Nr: 0617066	
Decision Date: 06/12/06    Archive Date: 06/26/06

DOCKET NO.  04-18 554	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

Entitlement to service connection for lesions of the face, 
mouth, and upper body.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel


INTRODUCTION

The veteran served on active duty from May 1951 to April 
1953, and from February 1954 to June 1955.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from a June 2003 rating decision of the Department of 
Veterans Affairs (VA), Cleveland, Ohio, regional office (RO).  
The claims folder was subsequently transferred to the 
Baltimore, Maryland, RO.


FINDING OF FACT

A chronic skin disability was not exhibited during service; 
the veteran's current skin pathology had its onset many years 
after service and the preponderance of the medical evidence 
of record demonstrates that it is not related to the 
inservice findings.


CONCLUSION OF LAW

A chronic skin disorder manifested by lesions of the face, 
mouth, and upper body, was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2005), provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.

In the present case, the veteran was provided with the notice 
required by the VCAA by letter dated in December 2002, as 
well as by the statement of the case and supplemental 
statement of the case issued during the course of the appeal.  
The RO informed him of the evidence required to substantiate 
his claim, the information required from him to enable VA to 
obtain evidence on his behalf, the assistance that VA would 
provide to obtain evidence on his behalf, and that he should 
submit such evidence or provide VA with the information 
necessary for VA to obtain such evidence on his behalf.  
Therefore, the Board finds that he was provided with the 
notice required by the VCAA.

Moreover, all available evidence pertaining to the veteran's 
claim has been obtained.  The record before the Board 
contains VA outpatient and hospitalization records, and 
private physician's records.  The veteran was provided with 
an examination in December 2003.  The veteran has not 
identified any additional pertinent evidence that could be 
obtained to substantiate the claim.  The Board is also 
unaware of any such evidence.  Therefore, the Board is 
satisfied that VA has complied with its duty to assist the 
veteran in the development of the facts pertinent to this 
claim.  

In light of the Board's denial of the veteran's claim for 
service connection, no rating will be assigned, and thus any 
defect with respect to the rating or effective date portion 
of the notice is moot, so there can be no possibility of any 
prejudice to the appellant under the holding in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  For the above reasons, 
it is not prejudicial to the appellant for the Board to 
proceed to finally decide the issue discussed in this 
decision.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004); Quartuccio, 16 Vet. App. 183; Sutton v. Brown, 9 Vet. 
App. 553 (1996); Bernard v. Brown, 4 Vet. App. 384 (1993); 
see also 38 C.F.R. § 20.1102 (2005) (harmless error).

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303 (2005).  Regulations also provide that service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2005).  In addition, service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence, including that pertinent 
to service, establishes the disease was incurred in service.  
38 C.F.R. § 3.303(d).  For the showing of chronic disease in 
service, there are required a combination of manifestations 
sufficient to identify a disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word chronic.  Continuity of symptomatology is 
required only where the condition noted during service is 
not, in fact, shown to be chronic or when the diagnosis of 
chronicity may be legitimately questioned.  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).

During service in June 1951, the veteran was seen with a rash 
due to secondary syphilis.  This was described as a ringed 
eruption on the face, typical annular syphilid, with mucous 
patches on the tongue.  There were no further notations of 
skin pathology during the remainder of the veteran's initial 
period of active duty, or during his second period of active 
duty that began in 1954.  The service separation examinations 
for both periods noted normal skin and mouth examinations.

VA physical examination in January 1966 described café-au-
lait spots on the veteran's palms and soles, but no other 
skin pathology was noted.  VA examinations in May 1966 and 
December 1966 each noted normal skin and mouth examinations.

In August 1978, a nevus of the left chest was removed.  This 
was clinically diagnosed as seborrheic keratosis of the left 
chest.

In October 2000, leukoplakia of the right buccal mucosa was 
noted, as well as a skin rash of the lower trunk that was 
described as either dry skin or a fungal infection.

A June 2001 treatment note from S.K.M., M.D., indicated that 
the veteran had a positive FTA-ABS antibody test and a rash.  
Dr. M. diagnosed history of syphilis, with negative VDRL and 
reactive FTA-ABS; no active evidence of syphilis; 
folliculitis; and eczema dermatitis.

A VA examination was conducted in December 2003.  The 
examiner reviewed the claims folder in conjunction with the 
examination.  The veteran's skin was dry in general.  There 
were small areas of asteatotic eczema present on the lateral 
aspects of the trunk.  On the right side, posterior aspect of 
the waist area, there was a small, subcutaneous, movable 
nodule, covered by hyperpigmented skin.  No sores were seen 
in the oral mucosa.  The examiner noted that the prior 
serology tests reflected a past history of syphilitic 
infection, treated, but that there were no lesions present 
suggestive of syphilitic infection.

The objective evidence of record indicates that the veteran 
had a rash on the face and mucous patches on the tongue 
during service in 1951 associated with secondary syphilis.  
These symptoms resolved prior to his separation from service, 
and while current serology testing confirms that he once had 
syphilis, there are no active manifestations of syphilis 
present at this time.  Similarly, the veteran's current skin 
pathology, variously diagnosed, including of the face, mouth, 
and upper body, was first noted decades after his separation 
from service and has not been attributed to any inservice 
cause, including syphilitic infection.

While the veteran maintains that he has current lesions that 
were incurred during service, he is not competent to offer an 
opinion as to the etiology of any current disability.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  The 
preponderance of the evidence is against the veteran's claim 
for service connection for lesions of the face, mouth, and 
upper body.  Hence, the claim must be denied.  Since the 
weight of the evidence for and against the claim is not in 
relative equipoise, the reasonable doubt rule does not apply.  
38 C.F.R. §§ 3.102 (2005).


ORDER

The appeal is denied.


____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


